Exhibit 10.5

 

WAIVER AND CONSENT AGREEMENT

 

This WAIVER AND CONSENT AGREEMENT (this “Agreement”) is made and entered into as
of June 28, 2017 by and between Inpixon (f/k/a Sysorex Global) (the “Company”),
and the purchaser identified on the signature page hereto (the “Purchaser”).
Capitalized terms used herein but not herein defined shall have the respective
meanings ascribed thereto in that certain securities purchase agreement (the
“December 2016 SPA”) dated as of December 12, 2016 by and among the Company, the
Purchaser and other purchasers party thereto (the “Other Purchasers”). The
Company and the Purchaser are sometimes referred to in this Agreement singularly
as a “party” and collectively as the “parties”.

 

RECITALS

 

WHEREAS, Section 4.12(b) of the December 2016 SPA, referred to herein as the
“Variable Rate Transaction Prohibition,” states in pertinent part:

 

“From the date hereof until such time as no Purchaser holds any of the Warrants,
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction. “Variable Rate Transaction” means a transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon and/or varies
with the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit, whereby the Company may issue securities at a
future determined price. Any Purchaser shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.”

 

WHEREAS, the Company has filed a Registration Statement with the Securities and
Exchange Commission, as may be amended (File No. 333-218173) (the “Registration
Statement”) in connection with an offering of the Company’s securities (the
“Offering”); and

 

WHEREAS, in connection with the Offering, the Company will issue warrants (the
“Offering Warrants”) which may contain a price protection provision to adjust
the exercise price of such Offering Warrants if, subject to certain exempt
issuances, the Company issues securities pursuant to which the holder of such
securities may acquire shares of Common Stock at a price per share that is lower
than the exercise price of the Offering Warrants (the “Price Protection”).

 

WHEREAS, in consideration for the waiver and consent set forth in Section 1
below, the parties agree to amend the warrants (the “December 2016 Warrants”)
issued pursuant to the December 2016 SPA as set forth herein.

  

 

 

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1. Waiver and Consent.

 

(a) The Purchasers hereby waive the Variable Rate Transaction Prohibition solely
in connection with the issuance of the Offering Warrants with a Price Protection
provision upon the closing of the Offering.

 

(b) This Agreement is a one-time waiver and limited to the matters expressly
waived herein and should not be construed as an indication that the Purchasers
would be willing to agree to any future modifications to or waiver of any of the
terms of the December 2016 SPA. Except as expressly set forth above, the terms
and conditions of the December 2016 SPA shall remain in full force and effect
and each of the Company and the Purchasers reserves all rights with respect to
any other matters and remedies.

 

2. Amendment to Warrant. (a) Section 2(b) of the December 2016 Warrants is
hereby amended and restated by deleting the exiting provision and replacing it
in its entirety as follows:

 

“(b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall equal the Exercise Price (as defined in the Warrant Agency
Agreement governing the warrants (the “Offering Warrants”) to be issued pursuant
to that certain Registration Statement with the Securities and Exchange
Commission, as may be amended (File No. 333-218173) in connection with an
offering of the Company’s securities), subject to adjustment hereunder (the
“Exercise Price”).”

 

(b) The December 2016 Warrant is hereby amended by adding the following
provision as a new Section 3(g):

 

“(g) Adjustment to Exercise Price Upon Issuance of Common Stock. From the date
hereof until the date on which no Warrants remain outstanding and except in the
case of an event described in Section 3(a), if the Company shall issue or sell
any Common Stock for a consideration per share less than the Exercise Price in
effect immediately prior to the time of such issue or sale, then, immediately
upon such issue or sale, the Exercise Price in effect immediately prior to such
issuance or sale (or deemed issuance or sale) shall be reduced (and in no event
increased) to an Exercise Price equal to the lowest price per share at which any
such share of Common Stock has been issued or sold (or is deemed to have been
issued or sold); provided, that the Exercise Price shall not be less than $0.50.
Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 4.5 in respect of an Exempt Issuance. For purposes of this
Section 3(g), “Exempt Issuance” means the issuance of (a) shares of Common
Stock, options or other equity-based awards to employees, consultants, officers
or directors of the Company pursuant to any agreement or stock or option plan
duly adopted for such purpose, by a majority of the members of the Board of
Directors, or a committee of the Board of Directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities (other than in connection with stock splits or combinations) or to
extend the term of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, and (d) securities issued in connection with a loan
from a commercial bank or other credit facility.”

 

 2 

 

 

3. Miscellaneous.

 

(a) This Agreement contains the entire agreement of the Company and the
Purchasers with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Purchasers and their respective successors and permitted assigns. This
Agreement may not be amended, modified or supplemented, and no provision of this
Agreement may be waived, other than by a written instrument duly executed and
delivered by a duly authorized officer of each party hereto.

 

(b) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an Action or Proceeding to enforce
any provisions of this Agreement, the prevailing party in such Action or
Proceeding shall be expenses incurred with the investigation, preparation and
prosecution of such Action or Proceeding.

 

(c) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(d) The Company shall file a Current Report on Form 8-K with the Securities and
Exchange Commission (the “Public Disclosure”) disclosing the existence of this
Agreement and the Other Agreements (as defined below). From and after the Public
Disclosure, the Purchaser not shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents that is not
disclosed in the Public Disclosure. In addition, effective upon the filing of
the Public Disclosure, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Purchaser or any of its affiliates, on the other hand, shall terminate. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, affiliates, employees and agents, not to,
provide the Purchaser with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Purchaser. To the extent that the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information to
the Purchaser without the Purchaser’s consent, the Company hereby covenants and
agrees that the Purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the Purchaser will rely
on the foregoing representations in effecting transactions in securities of the
Company.

 

 3 

 

 

(e) The obligations of the Purchaser under this Agreement are several and not
joint with the obligations of any Other Purchaser under substantially identical
agreements (the “Other Agreements”), and the Purchaser shall not be responsible
in any way for the performance of the obligations of any Other Purchaser under
any Other Agreement. Nothing contained herein or in any Other Agreement, and no
action taken by the Purchaser pursuant hereto, shall be deemed to constitute the
Purchaser and Other Purchaser as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchaser and
Other Purchasers are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that the Purchasers are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any Other Agreement. The Company and the
Purchaser confirm that the Purchaser has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or, any Other Agreements, and it shall not be necessary for any
Other Purchaser to be joined as an additional party in any proceeding for such
purpose.

 

[SIGNATURE PAGE FOLLOWS]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent
Agreement to be duly executed on the day and year first above written.

 

  COMPANY:       INPIXON       By: /s/ Nadir Ali     Name: Nadir Ali     Title:
  CEO

  

 

[SIGNATURE PAGE OF COMPANY TO WAIVER AND CONSENT]

 

 5 

 

 

PURCHASER:       |Purchaser Name]         By:   Name:   Title:  

  

 

[SIGNATURE PAGE OF PURCHASERS TO WAIVER AND CONSENT]

 

 6 

  